UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7616 Nuveen Missouri Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:2/29/12 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Missouri Premium Income Municipal Fund (NOM) February 29, 2012 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.6% (2.3% of Total Investments) $ 1,000 Missouri Development Finance Board, Solid Waste Disposal Revenue Bonds, Procter and Gamble No Opt. Call AA– $ 1,217,550 Inc., Series 1999, 5.200%, 3/15/29 (Alternative Minimum Tax) Education and Civic Organizations – 8.9% (5.8% of Total Investments) Lincoln University, Missouri, Auxillary System Revenue Bonds, Series 2007, 5.125%, 6/01/37 – 6/17 at 100.00 AA– AGC Insured Missouri Health and Educational Facilities Authority, Revenue Bonds, A.T. Still University of 10/21 at 100.00 A– Health Sciences, Series 2011, 5.250%, 10/01/41 Missouri Health and Educational Facilities Authority, Revenue Bonds, Rockhurst University, 10/18 at 103.00 BBB Series 2011A, 6.500%, 10/01/35 Missouri Health and Educational Facilities Authority, Revenue Bonds, Washington University, 11/21 at 100.00 AAA Series 2011B, 5.000%, 11/15/37 Missouri Health and Educational Facilities Authority, Revenue Bonds, Webster University, 4/21 at 100.00 A2 Series 2011, 5.000%, 4/01/36 Total Education and Civic Organizations Health Care – 33.5% (21.8% of Total Investments) Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue 6/19 at 100.00 A+ Bonds, Saint Francis Medical Center, Series 2009A, 5.750%, 6/01/39 Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue 6/17 at 100.00 N/R Bonds, Southeast Missouri Hospital Association, Series 2007, 5.000%, 6/01/27 Cass County, Missouri, Hospital Revenue Bonds, Series 2007, 5.625%, 5/01/38 11/16 at 100.00 N/R Clinton County Industrial Development Authority, Missouri, Revenue Bonds, Cameron Regional 12/17 at 100.00 N/R Medical Center, Series 2007, 5.000%, 12/01/37 Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman 2/15 at 102.00 BBB+ Health System, Series 2004, 5.500%, 2/15/29 Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman 2/21 at 100.00 BBB+ Health System, Series 2011, 5.500%, 2/15/31 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Capital 11/20 at 100.00 A3 Region Medical Center, Series 2011, 5.000%, 11/01/27 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, 12/21 at 100.00 A St. Luke’s Episcopal and Presbyterian Hospitals, Series 2011, 5.000%, 12/01/25 Missouri Health and Educational Facilities Authority, Health Facility Revenue Bonds, 11/20 at 100.00 A+ St. Lukes’s Health System, Series 2010A, 5.000%, 11/15/30 Missouri Health and Educational Facilities Authority, Revenue Bonds, BJC Health System, Series 2003: 5.125%, 5/15/25 5/13 at 100.00 AA 5.250%, 5/15/32 5/13 at 100.00 AA Missouri Health and Educational Facilities Authority, Revenue Bonds, Lake Regional Health 2/14 at 100.00 BBB+ System, Series 2003, 5.700%, 2/15/34 Saline County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, 12/20 at 100.00 N/R John Fitzgibbon Memorial Hospital Inc., Series 2010, 5.600%, 12/01/28 St. Louis County Industrial Development Authority, Missouri, Healthcare Facilities Revenue 11/16 at 100.00 N/R Bonds, Ranken-Jordan Project, Refunding Series 2007, 5.000%, 11/15/27 Total Health Care Housing/Multifamily – 3.1% (2.0% of Total Investments) Jefferson County Industrial Development Authority, Missouri, Multifamily Housing Revenue 6/12 at 100.00 N/R Bonds, Lakewood Apartments Project, Series 2001B, 5.750%, 11/01/34 (Mandatory put 11/01/16) (Alternative Minimum Tax) Missouri Housing Development Commission, Multifamily Housing Revenue Bonds, Series 2001II, 6/12 at 100.00 AA 5.250%, 12/01/16 St. Charles County Industrial Development Authority, Missouri, FHA-Insured Multifamily Housing 4/12 at 100.00 Aaa Revenue Bonds, Ashwood Apartments, Series 1998A, 5.600%, 4/01/30 – AGM Insured (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 2.9% (1.9% of Total Investments) Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership 9/16 at 100.00 AA+ Loan Program, Series 2007A-1, 4.700%, 9/01/27 (Alternative Minimum Tax) Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership 3/17 at 100.00 AA+ Loan Program, Series 2007C-1, 4.800%, 9/01/38 (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 10.3% (6.7% of Total Investments) Cole County Industrial Development Authority, Missouri, Revenue Bonds, Lutheran Senior 2/14 at 100.00 N/R Services – Heisinger Project, Series 2004, 5.500%, 2/01/35 Joplin Industrial Development Authority, Missouri, Revenue Bonds, Christian Homes Inc., Series 5/17 at 100.00 N/R 2007F, 5.750%, 5/15/31 Lees Summit Industrial Development Authority, Missouri, Revenue Bonds, John Knox Village 8/17 at 100.00 N/R Obligated Group, Series 2007A, 5.125%, 8/15/32 Missouri Health and Educational Facilities Authority, Revenue Bonds, Lutheran Senior Services 2/21 at 100.00 N/R Projects, Series 2011, 6.000%, 2/01/41 St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village 9/17 at 100.00 N/R of West County, Series 2007A, 5.500%, 9/01/28 Total Long-Term Care Materials – 2.1% (1.4% of Total Investments) Sugar Creek, Missouri, Industrial Development Revenue Bonds, Lafarge North America Inc., 6/13 at 101.00 BB+ Series 2003A, 5.650%, 6/01/37 (Alternative Minimum Tax) Tax Obligation/General – 15.9% (10.3% of Total Investments) Camdenton Reorganized School District R3, Camden County, Missouri, General Obligation Bonds, No Opt. Call AA– Series 2005, 5.250%, 3/01/24 – AGM Insured Independence School District, Jackson County, Missouri, General Obligation Bonds, Series 2010, 3/20 at 100.00 AA+ 5.000%, 3/01/27 Missouri School Boards Association, Lease Participation Certificates, Clay County School 3/17 at 100.00 AA– District 53 Liberty, Series 2007, 5.250%, 3/01/27 – AGM Insured Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – No Opt. Call Baa1 NPFG Insured 20 St. Louis County Pattonville School District R3, Missouri, General Obligation Bonds, Series 3/14 at 100.00 AA 2004, 5.250%, 3/01/20 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 28.3% (18.5% of Total Investments) Chesterfield, Missouri, Certificates of Participation, Series 2005, 5.000%, 12/01/24 – 12/15 at 100.00 Aa1 FGIC Insured 80 Cottleville, Missouri, Certificates of Participation, Series 2006, 5.250%, 8/01/31 8/14 at 100.00 N/R Fenton, Missouri, Tax Increment Revenue Bonds, Gravois Bluffs Redevelopment Project, Series 4/14 at 100.00 N/R 2006, 4.500%, 4/01/21 Fulton, Missouri, Tax Increment Revenue Bonds, Fulton Commons Redevelopment Project, Series 6/16 at 100.00 N/R 2006, 5.000%, 6/01/28 Jackson County, Missouri, Special Obligation Bonds, Truman Medical Center Project, Series 12/21 at 100.00 Aa3 2011B, 4.350%, 12/01/23 Kansas City Industrial Development Authority, Missouri, Downtown Redevelpment District Revenue 9/21 at 100.00 AA– Bonds, Series 2011A, 5.000%, 9/01/32 Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, 6/14 at 102.00 N/R Briarcliff West Project, Series 2006A, 5.400%, 6/01/24 Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, Shoal 6/16 at 100.00 N/R Creek Parkway Project, Series 2011, 5.000%, 6/01/21 Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing 6/15 at 100.00 A Project, Series 2005A, 5.000%, 6/01/35 Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, City of 3/16 at 100.00 A– Independence, Crackerneck Creek Project, Series 2006C, 5.000%, 3/01/28 Monarch-Chesterfield Levee District, St. Louis County, Missouri, Levee District Improvement 9/12 at 100.00 BBB Bonds, Series 1999, 5.750%, 3/01/19 – NPFG Insured Osage Beach, Missouri, Tax Increment Revenue Bonds, Prewitts Point Transportation Development 5/12 at 102.00 N/R District, Series 2006, 5.000%, 5/01/23 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Senior Series 2011C, No Opt. Call Aa2 0.000%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, No Opt. Call Aa2 8/01/41 – NPFG Insured Riverside, Missouri, L-385 Levee Redevelopment Plan Tax Increment Revenue Bonds, Series 2004, 5/15 at 100.00 A 5.250%, 5/01/20 Springfield Public Building Corporation, Missouri, Lease Revenue Bonds, Jordan Valley Park 6/12 at 100.00 N/R Projects, Series 2000A, 6.125%, 6/01/21 – AMBAC Insured St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005A: 5.375%, 11/01/24 11/14 at 100.00 N/R 5.500%, 11/01/27 11/14 at 100.00 N/R St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North 11/14 at 100.00 N/R Village Project, Series 2005B, 5.500%, 11/01/27 Total Tax Obligation/Limited Transportation – 15.9% (10.4% of Total Investments) Kansas City, Missouri, Passenger Facility Charge Revenue Bonds, Kansas City International 4/12 at 100.50 A Airport, Series 2001, 5.000%, 4/01/23 – AMBAC Insured (Alternative Minimum Tax) St. Louis Land Clearance Redevelopment Authority, Missouri, Revenue Refunding and Improvement 9/12 at 100.00 N/R Bonds, LCRA Parking Facilities, Series 1999C, 7.000%, 9/01/19 St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series No Opt. Call A– 2005, 5.500%, 7/01/18 – NPFG Insured St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series 7/17 at 100.00 AA– 2007A, 5.000%, 7/01/21 – AGM Insured Total Transportation U.S. Guaranteed – 10.1% (6.6% of Total Investments) (4) Fenton, Missouri, Tax Increment Refunding and Improvement Revenue Bonds, Gravois Bluffs 10/12 at 100.00 N/R (4) Redevelopment Project, Series 2002, 6.125%, 10/01/21 (Pre-refunded 10/01/12) North Kansas City School District, Missouri, General Obligation Bonds, Series 2003A, 5.000%, 3/13 at 100.00 AA+ (4) 3/01/23 (Pre-refunded 3/01/13) St. Louis County Pattonville School District R3, Missouri, General Obligation Bonds, Series 2004: 80 5.250%, 3/01/20 (Pre-refunded 3/01/14) – AGM Insured 3/14 at 100.00 AA (4) 5.250%, 3/01/20 (Pre-refunded 3/01/14) – AGM Insured 3/14 at 100.00 AA– (4) St. Louis County, Missouri, GNMA Collateralized Mortgage Revenue Bonds, Series 1993D, 5.650%, No Opt. Call AA+ (4) 7/01/20 (Alternative Minimum Tax) (ETM) Total U.S. Guaranteed Utilities – 3.5% (2.3% of Total Investments) Missouri Joint Municipal Electric Utility Commission, Iatan 2 Power Project Revenue Bonds, 1/16 at 100.00 A2 Series 2006A, 4.125%, 1/01/21 – AMBAC Insured Missouri Joint Municipal Electric Utility Commission, Plum Point Project, Revenue Bonds, 1/16 at 100.00 Baa1 Series 2006, 5.000%, 1/01/34 – NPFG Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.250%, 7/01/40 7/20 at 100.00 A3 Total Utilities Water and Sewer – 15.3% (10.0% of Total Investments) Carroll County Public Water Supply District 1, Missouri, Water System Revenue Bonds, Refunding 3/18 at 100.00 A Series 2009, 6.000%, 3/01/39 Kansas City, Missouri, Water Revenue Bonds, Series 2012A, 4.500%, 12/01/36 12/21 at 100.00 AA+ Metropolitan St. Louis Sewerage District, Missouri, Wastewater System Revenue Bonds, Series 5/17 at 100.00 AAA 2006C, 5.000%, 5/01/36 – NPFG Insured Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue 12/16 at 100.00 AA+ Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – AMBAC Insured (Alternative Minimum Tax) (UB) Total Water and Sewer $ 50,440 Total Investments (cost $49,339,084) – 153.4% Floating Rate Obligations – (6.6)% MuniFund Term Preferred Shares, at Liquidation Value – (52.9)% (5) Other Assets Less Liabilities – 6.1% Net Assets Applicable to Common Shares – 100% $ 33,811,000 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of February 29, 2012: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $
